Citation Nr: 1021994	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for back disability.

3.   Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
September 1971, including service in the Republic of Vietnam 
from June 1, 1969, to May 31, 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran provided testimony at a February 2010 hearing 
before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran is diagnosed with PTSD, and that disability 
has been shown by competent medical evidence to be related to 
a corroborated in-service stressor.

2.  On February 22, 2010, after certification of this appeal 
to the Board but prior to the promulgation of a Board 
decision in this appeal, VA received hearing testimony by 
which the Veteran requested that his appeals for entitlement 
to service connection for back disability and entitlement to 
service connection for migraines be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  The criteria for withdrawal of appeals for the issues of 
entitlement to service connection for back disability and 
entitlement to service connection for migraines have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Low Back Disability and Migraines--Withdrawal of 
Appeals

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  Withdrawal may be made by the appellant or by his 
or her authorized representative, either in writing or on the 
record at a hearing.  38 C.F.R. § 20.204(a)-(b).  

On February 22, 2010, after certification of this appeal to 
the Board but prior to the promulgation of a Board decision 
in this appeal, VA received hearing testimony by which the 
Veteran requested that his appeals for entitlement to service 
connection for back disability and entitlement to service 
connection for migraines be withdrawn.  See February 2010 
Board hearing transcript (Tr.) at pp. 2-3.  The Veteran has 
thereby withdrawn his appeals as to entitlement to service 
connection for back disability and entitlement to service 
connection for migraines, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeals as to 
these issues and they are dismissed.  See 38 U.S.C.A. 
§ 7105(d)(5).

Service Connection for PTSD

In this decision, the Board grants service connection for 
PTSD, which constitutes a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to 
notify or assist is necessary.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).   

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

If VA determines either that the Veteran did not engage in 
combat with the enemy or that the Veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his 
testimony must be corroborated by credible supporting 
evidence.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record. However, a Veteran need 
not substantiate his actual presence during the stressor 
event; the fact that the Veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Veteran contends that he has current PTSD due to a number 
of in-service stressors.  The reported stressors include 
incidents in which the Veteran says his unit came under fire 
while stationed with his unit, the 101st Airborne, at Camp 
Eagle.  At his Board hearing, for example, he testified that 
on one occasion he was using the latrine and splinters were 
falling on his shoulders as his unit came under fire.  (He 
had referred to this same stressor in a stressor statement 
received in October 2006.)  He also referred to two incidents 
in his first month of service during which his base was 
subject to enemy fire, once at his initial holding station 
and later that month at his unit assignment at Camp Eagle.  

Service personnel records confirm that the Veteran served 
with the 101st Airborne Division as a General Vehicle 
Repairman.  In stressor statements received in October 2006 
the Veteran indicated he could not recall the name of the 
holding station base at which he served on June 1 or June 2, 
1969.  In a VA Form 9 received in November 2007 the Veteran 
wrote that he thought he initially landed at Da Nang, and 
remained at this initial holding station base for only two or 
three days.  

At the Veteran's February 2010 Board hearing, the Veteran 
indicated that he thought he first flew into Da Nang, though 
he was not sure; and then was stationed at Camp Eagle (p. 
12).  He indicated two incidents of being subject to enemy 
fire during his first month of service, one at the staging 
base that he thought was Da Nang, and another incident after 
he had arrived at Camp Eagle (Tr. at 18-19).  

The Veteran further testified at his February 2010 Board 
hearing that he had experienced symptoms of what was later 
diagnosed as psychiatric disability from the time of his 
service in Vietnam through the present time.  (Tr. at 19.)

Page 3 of a DA Form 20 indicates that the Veteran was enroute 
to Vietnam from May 8, 1969, to June 20, 1969, and was 
assigned duties as a vehicle repairman with his unit in the 
101st Airborne Division on June 21, 1969.  

However, at page 2 of his DA Form 20, and in section 30 
(remarks) of his DD Form 214, it is indicated that he served 
in Vietnam for 12 full months, beginning from June 1, 1969.  

There appears to have been some confusion generated by this 
inconsistency in the service department records.  When asked 
at his February 2010 Board hearing if he had spent 20 days in 
Vietnam at a holding station before arriving at Camp Eagle, 
the Veteran answered "I suppose so."  (Tr. at 9.)  He 
indicated hesitantly that he was not really sure of the 
distance from Camp Eagle of his original holding station in 
Vietnam or of the amount of time he spent there.  (Tr. at 9-
10.) 

As to his dates of service at his original holding station 
and then at Camp Eagle, the Board finds most probative and 
credible the Veteran's indications in his stressor statement 
received in October 2006 and his VA Form 9 received in 
November 2007, to the effect that he spent only June 1, 1969 
and June 2, 1969, or in the words of his VA Form 9, two to 
three days, at the original holding station before going to 
Camp Eagle.  The hearing testimony reveals that when 
questioned by his representative as to whether he was in 
Vietnam for 20 days before arriving at Camp Eagle, the 
Veteran expressed significant uncertainty and reticence, and 
emphasized that he did not know the amount of time he spent 
at the holding station or the distance of the holding station 
from Camp Eagle.  The Veteran was clearly not even sure where 
the holding station was, whether at Da Nang or at another 
location.  By contrast, when providing his own recollections 
at earlier dates, and without trying to fit them to 
inconsistent information in the service personnel records, 
the Veteran expressed concisely and without equivocation that 
he only spent June 1 and June 2, 1969, or two to three days, 
at an original holding station of uncertain location before 
going to Camp Eagle.  The service department records are 
silent as to the Veteran's precise location in Vietnam during 
the time frame from June 1, 1969, to June 20, 1969.  Thus, to 
the extent there may be some uncertainty or doubt as to 
whether the Veteran was stationed at Camp Eagle only one or 
two days after June 2, 1969, the Board finds the Veteran's 
earlier assertions most credible and most probative; the 
Board finds that that it is at least as likely as not that 
Veteran arrived at Camp Eagle within a few days of having 
landed in Vietnam on June 1, 1969.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

A report obtained by the RO, entitled Operational Report - 
Lessons Learned, 101st Airborne Division (Airmobile) for 
Period Ending 31 July 1969, states that during the month of 
June 1969, enemy activity remained at a low level until June 
10, when Camp Eagle received enemy fire in the form of 40 to 
50 rocket-propelled grenades.  An additional episode of enemy 
activity against the 101st Airborne on June 14th is also 
noted; a Fire Base came under attack by small arms, rocket-
propelled grenades, satchel charges, and 122mm rockets.

Post-service records of VA treatment from May 1978 to 
November 1978 reflect treatment for headaches that lasted 15 
to 20 days or several weeks at a time.  After multiple 
consultations he was found neurologically normal and his 
headaches were found not likely to be migraines and not to be 
due to his eyes.  On one occasion a diagnosis of cluster 
headaches was rendered.

Records of VA treatment further reveal that at a VA mental 
health intake appointment in August 2006, the Veteran was 
noted to have been referred from a VA primary care clinic due 
to PTSD and worsening depression.  The Veteran reported that 
since he had come back from Vietnam, he had recurrent 
flashbacks and hypervigilance, and kept several weapons at 
home.  He was also noted by the treating psychiatrist to have 
chronic severe depression, decreased energy, anhedonia, 
feelings of hopelessness, poor concentration, and psychomotor 
retardation.  The Veteran reported that he had self-medicated 
with alcohol ever since he had returned from Vietnam.  He was 
noted to drink daily, to sleep for 2 to 3 hours per day, and 
to have recurrent nightmares.  He described auditory 
hallucinations calling his name.  The treating psychiatrist 
described the Veteran as being very paranoid and believing 
that people were monitoring him.  By history it was indicated 
that the Veteran had combat experience, and that he drank 
heavily for 40 years.  The diagnoses were PTSD; Major 
Depressive Disorder, recurrent; alcoholic dependency; and 
alcoholic dementia.

Subsequent VA treatment records include continuing diagnosis 
of psychiatric disability, to include PTSD, depression, and 
alcohol abuse.

A letter from a VA clinician received in June 2008 indicates 
that the Veteran was diagnosed as having combat-related PTSD.  
She recounted accurately that the Veteran was a wheel and 
track vehicle mechanic for trucks and tanks during his tour 
of duty in Vietnam.  

The Board finds that there is in any event sufficient 
corroboration in the claims file of stressors having occurred 
at Camp Eagle, in particular on June 10, 1969.  The Board 
notes that his unit's Operational Report described prior to 
that time in June 1969 a "low level" of enemy activity, not 
the absence of such activity, as though some minimal level 
enemy activity at or near the base was usual or expected.  In 
light of the Operational Report for his unit for the month of 
June 1969, the Board finds that the Veteran's descriptions of 
his unit having come under fire, and having personally been 
exposed to or placed in danger by such fire, are credible and 
sufficiently corroborated by service department 
documentation.  There is sufficient evidence to corroborate 
that during his year at Camp Eagle the Veteran was likely 
personally exposed to combat-related stressors such as his 
unit coming under sniper fire or attacks by rocket-propelled 
grenades, to include service department documentation his 
camp being hit by 40 to 50 rocket propelled grenades on June 
10, 1969.  

Although there is no evidence affirmatively demonstrating 
that the Veteran was present during his reported stressor 
events, the Board notes that a Veteran need not substantiate 
his actual presence during the stressor event; the fact that 
the Veteran was assigned to and stationed with a unit that 
was present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The Veteran's personnel 
records in conjunction with his stressor statements, 
assertions in his VA Form 9, February 2010 Board hearing 
testimony, and the June to July 1969 Operational Report of 
his unit that includes a description of his specific camp 
receiving enemy fire of 40 to 50 rocket propelled grenades, 
are sufficient to corroborate the occurrence of at least one 
reported stressor of the type he has described.  

The Veteran has received multiple diagnoses of PTSD, 
generally attributable to combat-related incidents in his 
duties as a vehicle repairman in Vietnam, in which his camp 
or base was subject to enemy fire.  The record is sufficient 
to corroborate at least one in-service stressor of the type 
he describes as having occurred at Camp Eagle.  Accordingly, 
entitlement to service connection for PTSD is warranted.  See 
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.

The appeal for service connection for back disability is 
dismissed.

The appeal for service connection for migraines is dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


